i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00900-CV

                        IN RE Margie RITTENHOUSE and Bernie Rittenhouse

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus and is of the opinion that

relief should be denied. Accordingly, relators’ petition for writ of mandamus is denied. See TEX .

R. APP . P. 52.8(a). Relators shall pay all costs incurred in this proceeding.

                                                             PER CURIAM




           1
         … This proceeding arises out of Cause No. 08-07-26509-CV, styled Margie Rittenhouse and Bernie
Rittenhouse v. Ronnie Vance and Alora Loveland, pending in the 38th Judicial District Court, Uvalde County, Texas,
the Honorable W att Murrah presiding.